TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00680-CV



                             Armstrong McCall, LP, Appellant

                                                v.

                             Amcobeauty Corporation, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
    NO. D-1-GN-08–003311, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Armstrong McCall, LP has filed Appellant’s Unopposed Motion to Dismiss

Interlocutory Appeal. We grant the motion and dismiss this appeal.




                                           G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: January 7, 2009